  Case: 2:19-cr-00073-MHW Doc #: 25 Filed: 10/27/20 Page: 1 of 1 PAGEID #: 93



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America,

      V.                                           Case No. 2:19-cr-73


                                                   Judge Michael H. Watson
Kedar Deshpande,

                                     ORDER

      There being no objections, the Court hereby adopts the Report and

Recommendation of the Magistrate Judge, EOF No. 23, that Defendant's guiity

plea be accepted. The Court accepts Defendant's piea of guiity to Counts 5 and

19 of the Indictment, and he is hereby adjudged guilty on those counts. The

Court will defer the decision of whether to accept the piea agreement until the

sentencing hearing.

      IT IS SO ORDERED.




                                       IICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT
